I concur in the conclusions reached, although I feel that in this case we should not discuss the probative value of the letter which Mr. Justice BUTZEL quotes, nor otherwise comment on the merits of the principal suit. We are here concerned only with the question whether the court erred in *Page 42 
dismissing the garnishment suit. The circuit judge gave as his reasons for dismissal:
"On the ground that the pleadings do not show to a certainty the amount due as claimed to justify the issuance of a writ of garnishment; and on the further ground that as I look at the pleadings it is an abuse of process to try to push a company to the point where the court has reason to believe the business will be closed up and ruined at this time."
Neither position is sound reason for dismissing the garnishment suit under the facts shown by the record. The order dismissing the garnishment suit should be set aside, with costs of this court to appellant, and the case remanded with 15 days allowed the garnishee-defendant for making disclosure; and for further proceedings thereon.
STARR, C.J., and NORTH, WIEST, SHARPE, and REID, JJ., concurred with BOYLES, J.